DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150248028 A1 (WANG; Chun-Ming et al.)

    PNG
    media_image1.png
    299
    453
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    382
    media_image2.png
    Greyscale

Per claims 1 and 10, Wang teaches a display panel, comprising: a sealant area [110]; a first transparent substrate [102, transparency is inherent] and a second transparent substrate disposed opposite to each other [120, transparency is inherent]; a planarization protective layer disposed between the first transparent substrate and the second transparent substrate [108], wherein the planarization protective layer is provided with a hollow portion in the sealant area [109]; and a sealant disposed in the sealant area and disposed between the first transparent substrate and the second transparent substrate [see figures 1C and 2A], wherein the sealant extends into the hollow portion to cause the first transparent substrate and the second transparent substrate to be fixed through the sealant [inherent, see figure 2A].  The method is merely a recitation of the product claims in the form of method steps, mutatis mutandis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150248028 A1 (WANG; Chun-Ming et al.)

    PNG
    media_image3.png
    418
    515
    media_image3.png
    Greyscale

Per claims 2, Wang teaches the display panel according to Claim 1, wherein a side of the first transparent substrate adjacent to the second transparent substrate is provided with a thin film transistor (TFT) layer [see paragraph 0019], and a side of the TFT layer adjacent to the second transparent substrate is provided with a passivation protective layer [112, see paragraph 0025], the planarization protective layer is disposed on the passivation protective layer [see figure 2B], and the sealant is disposed between the passivation protective layer and the second transparent substrate [see figure 2B].  Wang lacks a single embodiment comprising the passivation layer and the hollow portion.  However, it was matter of routine skill in the art and common knowledge to form an insulating layer between the TFT and planarizing layer in order to reduce TFT degradation.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   

Per claims 8 and 9, Wang teaches the display panel according to Claim 1.  Wang lacks the sealant has a width of 300 to 400 microns and the sealant has a height of 5 to 7 microns.  However, it was common knowledge to form a sealant with a width of 300 to 400 microns and the sealant has a height of 5 to 7 microns in order to proper adhesion between the sealant and substrates and ensure a cell gap thickness for improved contrast, respectively.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Claims 3-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150248028 A1 (WANG; Chun-Ming et al.) in view of common knowledge as evidenced by US 20040195704 A1 (Nakata, Shinichi  et al.) and US 20030136971 A1 (Rhee, Young-Joon  et al.)
 
    PNG
    media_image4.png
    314
    404
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    160
    521
    media_image5.png
    Greyscale

Per claim 3, Wang teaches the display panel according to Claim 2.  Wang lacks, but common knowledge teaches, a color resist layer, a conductive layer, and a liquid crystal layer disposed in an inner area of the sealant, wherein the color resist layer is disposed on the passivation protective layer, the planarization protective layer is disposed on the color resist layer and the passivation protective layer and covers the color resist layer, the conductive layer is disposed on the planarization protective layer, and the liquid crystal layer is disposed on the conductive layer.  Improved aperture ratio would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 11, Wang teaches the method of manufacturing the display panel according to Claim 10, wherein before forming the planarization protection layer between the first transparent substrate and the second transparent substrate, the method further comprises: forming a TFT layer on the first transparent substrate [see paragraph 0019], forming a passivation protective layer on the TFT layer [112].  Wang does not explicitly teach forming a first via hole on the passivation protective layer, and the planarization protection layer formed on a side of the passivation protection layer away from the TFT layer.  However, it was common knowledge to form the pixel electrodes on the planarization layer in order to reduce noise.  Such a configuration would require a via in order to simplify manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claims 4 and 13, Wang teaches the display panel according to claim 3.  Wang lacks, but common knowledge teaches, the conductive layer comprises a pixel electrode, a drain of the TFT layer is provided with a via hole sequentially passing through the passivation protective layer, the color resist layer, and the planarization protective layer, and the pixel electrode is electrically connected to the drain through the via hole.  See example figures above.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claims 5 and 12, Wang teaches the display panel according to Claim 4.  Wang lacks, but common knowledge teaches, wherein the via hole comprises a first via hole disposed on the passivation protective layer, a second via hole disposed on the color resist layer and corresponding to the first via hole, and a third via hole disposed on the planarization protection layer and corresponding to the second via hole.  See example figure 20A above.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 6, Wang teaches the display panel according to Claim 5.  Wang lacks, but common knowledge teaches, wherein the pixel electrode is electrically connected to the drain through the third via hole, the second via hole, and the first via hole in sequence.  See example figure 20A above.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150248028 A1 (WANG; Chun-Ming et al.) in view of US 20210223588 A1 (Ma; Tao et al.)

    PNG
    media_image6.png
    297
    514
    media_image6.png
    Greyscale

Per claim 7, Wang teaches the display panel according to Claim 2.  Wang lacks a side of the second transparent substrate adjacent to the first transparent substrate is provided with a black matrix, and the sealant is disposed between the passivation protective layer and the black matrix.  Common knowledge and Ma teach a black matrix, and the sealant is disposed between the passivation protective layer and the black matrix.  Reduced sealant degradation would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871